Title: Thomas Jefferson to Thomas H. Palmer, 6 March 1813
From: Jefferson, Thomas
To: Palmer, Thomas H.


          Sir Monticello Mar. 6. 13. 
          In answer to the enquiries in your letter of Feb. 22. I have to observe to you that the constitution of Virginia has undergone no formal change, nor recieved any formal amendment since the date at which it was passed. altho passed by the ordinary legislature, & elected for ordinary legislation only, (for the establishment of a government had not been contemplated at the time of their election) it has generally been respected as controuling the subsequent legislatures, and the judges have in one or two cases considered subsequent laws, in contradiction to that, as void. yet it is equally true that other laws, equally contradictory, have been acted on without question. at the time of the constitution 100. as of unimproved land were necessary to qualify an elector of a member of the legislature. but by a law of 1805. 1785. it has been reduced to 50. acres. the qualification of an elector is now as follows. every male citizen (other than free negroes or mulattoes) of this commonwealth, of the age of 21. years, having an estate of freehold in 25. acres of land with a house equal to 12. feet square & a plantation on it or 50. as of unimproved land, or a part of a lot in a town with a house on it of the area beforementioned, may elected or be elected to the legislature. whether the constitutions of any other of the states have been altered since the date you mention, I am not able to inform you.with wishes for the success of your work I tender you the assurance of my respect.
          
            Th:
            Jefferson
        